Citation Nr: 0504358	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an allergy 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for an undiagnosed 
illness due to neurotoxin exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from November 2001 
(allergy disorder and undiagnosed illness due to neurotoxin 
exposure) and July 2002 (tinnitus and sinus disorder) rating 
decisions by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 2003, 
the Board remanded the case for further development of the 
evidence, and to meet due process considerations, including 
mandates of the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1.  There is no competent evidence that any tinnitus the 
veteran has is related to his active service.

2.  The veteran is not shown to have a chronic allergy or 
sinus disorder.

3.  The veteran did not serve during the Persian Gulf War, 
and is not shown to have a chronic disorder due to exposure 
to neurotoxins.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  Service connection for an allergy disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

3.  Service connection for a sinus disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Service connection for an undiagnosed illness claimed as 
due to neurotoxin exposure is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; all these matters have 
been addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorders in 
the November 2001 and July 2002 rating decisions and in a 
September 2002 statement of the case (SOC).  The RO initially 
provided the veteran with "VCAA-type" notice (including 
notice of what type of evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development) in February 2002 
(concerning the issues regarding tinnitus and a sinus 
disorder).  The SOC also outlined pertinent VCAA provisions.  
An October 2002 letter, addressing all four issues on appeal, 
included notice similar to that provided in the February 2002 
letter.  A July 2004 letter, mailed to the veteran's current 
address of record, while not specifically mentioning 
"VCAA," again informed him what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 60 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  While notice regarding the 
allergy and undiagnosed illness claims was not provided prior 
to the initial adjudication of those claims, it was provided 
prior to the RO's last review, and the veteran has had ample 
opportunity to respond.  He is not prejudiced by any notice 
timing defect.

As to notice content, the July 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The September 
2002 SOC, at page two, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
available private treatment records.  Medical records 
considered by the Social Security Administration (SSA) in 
various claims brought by the veteran have been associated 
with the record.  The veteran is not shown to have been 
awarded SSA disability benefits; the determinations by SSA 
show primary diagnoses other than those at issue herein.  In 
the October 2003 remand the veteran was instructed to let VA 
know if he desired a local hearing.  This information was 
also sought in the above-mentioned April 2004 letter.  The 
veteran did not respond.  The duty to assist is not a one-way 
street.  "If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He has been afforded VA examinations.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Factual Background

The veteran's service medical records contain a notation to 
mucous retention cyst in the maxillary sinus region in May 
1974; examination was unremarkable.  An undated treatment 
record shows that X-rays of the sinuses were considered 
normal.  He was instructed to report to an allergy clinic in 
August 1974.  No residuals were noted on August 1974 
separation examination.  
The veteran complained of sinus problems in October 1996.  
See VA progress note.  A VA paranasal series in October 1996 
was negative (no mucosa thickening, etc.).  

An October 1997 private medical record shows diagnoses of 
bronchitis and sinusitis.

On September 2001 VA examination the veteran denied 
allergies, but did complain of nasal drainage or chronic 
sinusitis.  

A May 2002 letter from a private audiologist notes that the 
veteran, in the course of fee-basis examination, complained 
of bilateral tinnitus.  Testing showed a mild to moderate 
sensorineural hearing loss.  Tinnitus was not diagnosed, and 
the audiologist opined that review of the veteran's service 
medical records failed to indicate any perception of tinnitus 
at the time of his service discharge.  

On April 2002 VA sinus examination no symptoms of sinusitis 
were reported.  A May 2002 VA CT (computed tomography) 
examination revealed no maxillofacial evidence of acute or 
chronic sinusitis.  

A March 2003 statement from the veteran, received in April 
2003, shows that he claimed that the medical evidence showed 
that during his period of service he had a "serious exposure 
of something."  

In an April 2003 letter a consulting audiologist reported 
that following a review of the veteran's claims file, it was 
his opinion that there was no evidence of record which showed 
that the veteran suffered from tinnitus during service, and 
that the veteran's current tinnitus probably did not begin 
during service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation is payable to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  As this appellant did not 
serve during the Persian Gulf era, the "Persian Gulf" 
presumptions do not apply.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Tinnitus

The veteran was an aircraft loadmaster in the military.  
Presumably he was exposed to acoustical trauma.  Even though 
there is no formal medical diagnosis of tinnitus, there is 
some evidence the veteran has disorder.  He reported tinnitus 
on May 2002 VA fee-basis examination, and the April 2003 
consulting audiologist appears to concede that the veteran 
has such disability.  Regardless, there is no evidence of a 
nexus between the veteran's tinnitus and his military service 
or any exposure to noise trauma therein.  His tinnitus 
complaints were first noted many years postservice (he 
claimed service connection for tinnitus in 2002).  
Significantly, a consulting audiologist opined in April 2003 
that any perception of tinnitus probably did not have its 
roots in service.  There is no competent (medical) evidence 
to the contrary.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Allergy Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran is shown to have been seen 
in an allergy clinic during service (no diagnosis was made at 
the time), on VA examination in September 2001 he denied 
allergies, and an allergy disorder was not diagnosed.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability.  See July 2004 letter.  He has not submitted any 
evidence of a current diagnosis of an allergy disorder.  As 
the threshold requirement for establishing service connection 
is not met, the claim must be denied.



Sinus Disorder

While sinusitis was diagnosed on private examination in 
October 1997, on VA CT examination in May 2002 there was no 
evidence of chronic sinusitis on paranasal testing.  On April 
2002 VA examination, the examiner noted that review of the 
record (other than the October 1997 private diagnosis of 
sinusitis) did not show either a history of chronic sinusitis 
or any treatment for acute sinusitis.  Again, in the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, Brammer, supra.  The 
April 2002 VA examiner noted that the veteran's discomfort 
was in the area of the supraorbital area and that his current 
symptoms were not related to his mucosal retention cyst in 
service.  The veteran was advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability.  See July 2004 letter.  This threshold 
requirement is not met.  Hence, the claim must be denied.

Undiagnosed Illness due to Neurotoxin Exposure

The veteran did not serve during the Persian Gulf War.  
Hence, legal presumptions for "undiagnosed illness" 
resulting from such service do not apply.  See 38 U.S.C.A. 
§ 1117.  

Further, even disregarding the fact that the veteran has yet 
to advise VA what particular symptoms he claims resulted from 
neurotoxin exposure (he claimed in April 2003 that he was 
exposed to "something" during his period of service), the 
record is devoid of anything indicating he had neurotoxin 
exposure or that he has any current disability caused by such 
exposure.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, Brammer, supra.  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See July 2004 letter.  
He has not submitted any evidence of a current diagnosis 
associated with exposure to neurotoxins or identified any 
health care provider who could confirm he has such disorder.  
The threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

ORDER

Service connection for tinnitus is denied.

Service connection for an allergy disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for an undiagnosed illness due to 
neurotoxin exposure is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


